Citation Nr: 0939781	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  05-01 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Samuel M. Tumey, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from July 1958 to July 1961 
and from November 1961 to August 1962.  

This matter returns to the Board of Veterans' Appeals (Board) 
following remands issued in January 2007 and February 2009.  
This matter was originally on appeal from a January 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.   

In September 2004, the Veteran presented hearing testimony in 
connection with the current appeal before a Decision Review 
Officer (DRO) at the RO.  The transcript of the hearing is 
associated with the claims file and has been reviewed.  
Curiously, it is observed that the Veteran told the DRO at 
the hearing that while he was still represented by Mr. Tumey 
in the current appeal, the attorney had informed the Veteran 
that he did not attend hearings.  No further explanation is 
provided.      

It is noted that the Veteran had previously perfected an 
appeal on the issue of entitlement to an increased rating for 
status post hernioplasty for repair of an epigastric ventral 
hernia.  Such claim came before the Board in January 1999.  
While the claim was then denied, the Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an October 1999 Order, the Court vacated 
the January 1999 Board decision and remanded the matter back 
to the Board for development consistent with the parties' 
Joint Motion for Remand and to Stay Proceedings (Joint 
Motion).  The Board in turn remanded the issue to the RO in 
July 2000.  Subsequently, the Veteran was awarded an increase 
for that disability and the Veteran withdrew the appeal in a 
communication received in September 2002.  Accordingly, that 
issue is no longer in appellate status.  Moreover, later 
claims involving evaluation of the hernia and of foot 
disabilities were not fully perfected for appellate 
consideration.




FINDINGS OF FACT

1.  The Veteran is service-connected for status post 
hernioplasty for repair of epigastric ventral hernia, rated 
as 40 percent disabling; right foot strain with 
metatarsalgia, rated as 30 percent disabling; and left foot 
strain with metatarsalgia, rated as 30 percent disabling.  
The combined rating is 70 percent.

2.  The Veteran is unable to secure or follow a gainful 
occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341(a), 4.1, 
4.3, 4.15, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In light of the full grant of benefits sought on appeal in 
this decision, it is clear that no further notification or 
assistance is necessary to develop facts pertinent to this 
claim.  To the extent that there may be any deficiency in 
notice with respect to the element of effective date, such 
notice defect will be addressed by the agency of original 
jurisdiction (AOJ) when effectuating the award of benefits.  

Analysis 

The Veteran seeks entitlement to a TDIU.  He reported in the 
August 2003 VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability) that he was 
self-employed as a convenience store operator and became too 
disabled to work in 2000 as a result of his service-connected 
hernia and foot disabilities.  He also noted that he had to 
hire more labor and reduce his hours due to the disabilities, 
which resulted in decreased income from the store.  He later 
explained in a February 2004 statement that he had been 
forced to hire another employee to handle duties that he 
would have otherwise done himself due to the severity of his 
service-connected disabilities.  The Veteran further 
explained at the September 2004 hearing before the RO that 
his operation of the convenience store involved a lot of 
lifting, which his physician had advised him not to do.  He 
also reported that running the store required standing on 
your feet and walking around but the severity of his foot 
disabilities made it too difficult for him to continue to do 
the job.  He added that he no longer participated in 
operation of the store.    

In a subsequent March 2008 statement, the Veteran reported 
that he had leased his store in April 2004 for one year, then 
closed the store in the absence of another lessee, and leased 
the store again in July 2006.  In various statements 
throughout the course of this appeal, the Veteran has 
asserted that he was unable to continue working at the store 
due to his inability to continue to perform heavy lifting and 
severe foot pain with prolonged walking and standing.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2009).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2009).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2009).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a) (2009).  For the 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
It is provided further that the existence or degree of non-
service connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the Veteran 
unemployable.   

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
Veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a) (2009).

In the present case, the Veteran is service-connected for 
status post hernioplasty for repair of epigastric ventral 
hernia, rated as 40 percent disabling; right foot strain with 
metatarsalgia, rated as 30 percent disabling; and left foot 
strain with metatarsalgia, rated as 30 percent disabling.  
38 C.F.R. § 4.16(a).  Thus, the Veteran is service-connected 
for two or more service-connected disabilities with one 
disability rated at 40 percent (i.e., status post hernia 
repair of epigastric ventral hernia) and has combined 
disability rating of 70 percent under 38 C.F.R. § 4.25.  As 
such, the threshold percentage requirements for a total 
rating under the provisions of 38 C.F.R. § 4.16(a) are met.  

As the Veteran has met the threshold percentage requirements 
for a schedular TDIU, the Board must next determine whether 
he is unable to secure or follow a substantially gainful 
occupation and, if so, whether he is unable to do so as a 
result of his service-connected disabilities.    

After careful review of the record, the Board finds that the 
Veteran is unable to secure or follow a substantially gainful 
occupation.  In making this determination, the Board 
recognizes that the tax returns submitted during the course 
of this appeal show that the net profit from his convenience 
store ranged from $24,093 to $52,781 from 1999 to 2003, which 
clearly exceeds the poverty threshold for two persons (i.e., 
the Veteran and his wife) both under and above the age of 65 
during this period.  However, as discussed by the Board in 
its January 2007 remand, the 1999 to 2003 tax forms from the 
Veteran's business show that wage costs increased during the 
period, which generally tends to support the Veteran's 
contention that he had been forced to hire additional 
employees due to his own inability to work.  

As noted above, marginal employment may be held to exist on a 
facts found basis when the Veteran is employed in a protected 
environment such as a family business, when earned annual 
income exceeds the poverty threshold.  Additionally, the 
Veteran's net profit from his business from 2004 to 2007 
ranged from $110 to $3,342, which is notably less than the 
poverty threshold for two persons for this period.  
Furthermore, the record reflects that the Veteran is in 
receipt of social security disability benefits with an onset 
date of April 2, 2002, which indicates that the Veteran is 
unable to secure or follow substantially gainful employment 
due to disability.  Although the Board is not bound by the 
findings of disability and/or unemployability made by other 
Federal agencies, including the Social Security 
Administration (SSA), the fact that SSA found him to be 
unemployable is evidence weighing in his favor in evaluating 
whether he is unable to engage in gainful employment for VA 
purposes.  See Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991).  Moreover, the Director of Compensation and Pension 
Service reviewed the record and made note of the Veteran's 
"inability to engage in gainful employment" in the December 
2007 letter.    

The Board observes, however, that the Director of 
Compensation and Pension Service, in the December 2007 letter 
referenced above, further found that the Veteran's non-
service connected disabilities were the main cause of his 
inability to engage in gainful employment and, in considering 
his service-connected disabilities alone, the Veteran could 
be gainfully employed in sedentary work.  The Board also 
notes that, while the award letter does not appear to be 
included in the claims folder, a review of the social 
security records obtained in connection with the current 
appeal suggests that the Veteran may be in receipt of such 
benefits due to a nonservice-connected cardiac disability.  
Indeed, VA treatment records show that the Veteran suffered a 
myocardial infarction in 2002, the year that he was 
determined to be disabled due to disability.    

Despite the above, the September 2004 VA medical examiner 
noted that the Veteran could not perform any occupational 
activities that would require lifting, carrying, or climbing 
and would have to have nonstrenous work due to his hernia 
disability.  The examiner also noted that the Veteran's foot 
disabilities prevent him from being able to do occupational 
or recreational work that required extended standing of 
walking.  The examiner further felt that, given the Veteran's 
age, retraining into some other activity that would not 
require extended standing, walking, lifting, or carrying 
would not be expedient.  He explained that the type of work 
for which the Veteran had experience was the only work that 
he could do efficiently and having to retrain in a job that 
would only be sedentary in nature at his present age would 
not be prudent.  

The Board recognizes that it must evaluate whether there are 
circumstances in the Veteran's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability, 
due solely to the Veteran's service-connected disabilities.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

As noted above, the Director of Compensation and Pension 
Service attributed the Veteran's inability to engage in 
gainful employment to nonservice-connected disability.  Also, 
it appears that the September 2004 VA feet examiner 
considered the Veteran's age, to some degree, in rendering 
his opinion and no medical examiner has clearly related the 
Veteran's unemployability to his service-connected 
disabilities alone.  Nonetheless, the Board also notes that 
the September 2004 examination report does support the 
Veteran's assertion that he is unable to do heavy lifting, 
carrying, climbing, or prolonged standing due to his service-
connected disabilities.  The Board also observes that the 
social security vocational assessment noted that the Veteran 
would not be expected to make a satisfactory adjustment to 
other work due to a limited exertional functional capacity 
(i.e., only light lifting, standing, and sitting), which is 
shown to be attributable, at least in part, to his service-
connected disabilities upon review of the medical evidence of 
record.  

After weighing the evidence both for and against the finding 
that the Veteran's inability to engage in gainful employment 
is due to service-connected disability, the Board affords the 
September 2004 VA examiner's conclusion great probative 
value, particularly upon consideration of the Veteran's 
relevant work history and experience.  Thus, despite the 
finding of the Director of Compensation and Pension Service, 
the Board resolves any doubt the Veteran's favor in finding 
that he is unable to secure of follow substantially gainful 
employment due to his service-connected disabilities.  
38 C.F.R. § 4.3.  Accordingly, the Board finds that the award 
of a TDIU is warranted in this case.    


ORDER

Entitlement to a TDIU is granted, subject to governing 
criteria applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


